                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TENNESSEE
                                 AT KNOXVILLE

CORNERSTONE CONSTRUCTION                           )
COMPANY OF TENNESSEE, LLC and                      )
ZACHARY GOODGAME,                                  )
                                                   )     No. 3:19-cv-00402
       Plaintiffs,                                 )
                                                   )     District Judge Mattice
v.                                                 )     Magistrate Judge Guyton
                                                   )
BUILDERS MUTUAL INSURANCE                          )     JURY DEMAND
COMPANY,                                           )
                                                   )
       Defendant.                                  )


      MOTION FOR REMAND OR, ALTERNATIVELY, TO TRANSFER VENUE


       Pursuant to 28 U.S.C. § 1447(c), Plaintiffs Cornerstone Construction Company of

Tennessee, LLC and Zachary Goodgame respectfully move this court for the entry of an order

remanding this action to the Chancery Court for Williamson County, Tennessee. Alternatively,

Plaintiffs move the court to transfer this action to the United States District Court for the Middle

District of Tennessee.

       This case should be remanded for two separate reasons. First, the court lacks subject

matter jurisdiction because the amount in controversy does not exceed $75,000.00 as required by

28 U.S.C. § 1332(b). As set forth in Plaintiffs’ Complaint, Plaintiffs only seek a declaratory

judgment regarding Defendant Builders Mutual Insurance Company’s duty to defend – i.e., pay

legal fees in defense of claims. Plaintiffs do not seek a judgment at this time as to Defendant’s

indemnity obligations. Second, abstention is warranted in accordance with the factors articulated

in Grand T. W. R. Co. v. Consolidated Rail Corp., 746 F.2d 323 (6th Cir. 1984).




     Case 3:19-cv-01056 Document 8 Filed 11/11/19 Page 1 of 3 PageID #: 30
       Alternatively, this action should be transferred to the United States District Court for the

Middle District of Tennessee. Defendant failed to file its Notice of Removal in “the district

court of the United States for the district and division within which such action is pending” as

required by 28 U.S.C. § 1446(a). As such, transfer of venue is warranted. See Smith v. Cariten

Ins. Co., 2008 U.S. Dist. LEXIS 47911 (E.D. Tenn. Jun. 20, 2008).

       Finally, pursuant to 28 U.S.C. § 1447(c), Plaintiffs move the court for an award of just

costs and any actual expenses, including attorney fees, incurred as a result of the wrongful

removal. Plaintiffs request leave to prove said amounts through a post-ruling declaration from

undersigned counsel.



                                             Respectfully submitted,

                                             KAY GRIFFIN, PLLC


                                              s/ Michael A. Johnson
                                             MICHAEL A. JOHNSON (#30210)
                                             222 Second Avenue North
                                             Suite 340M
                                             Nashville, Tennessee 37201
                                             mjohnson@kaygriffin.com
                                             615-742-4800

                                             Attorney for Plaintiffs




     Case 3:19-cv-01056 Document 8 Filed 11/11/19 Page 2 of 3 PageID #: 31
                               CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing motion has been served via
the CM/ECF system upon:

       David A. Draper
       Lewis, Thomason, King, Krieg &
       Waldrop, P.C.
       620 Market Street
       P.O. Box 2425
       Knoxville, TN 37901
       ddraper@lewisthomason.com

       Daniel W. Olivas
       Lewis, Thomason, King, Krieg &
       Waldrop, P.C.
       620 Market Street
       P.O. Box 2425
       Knoxville, TN 37901
       dolivas@lewisthomason.com

on this the 11th day of November, 2019.

                                                   s/ Michael A. Johnson




     Case 3:19-cv-01056 Document 8 Filed 11/11/19 Page 3 of 3 PageID #: 32
